          Case 1:20-cv-00161-NONE-SAB Document 29 Filed 09/08/20 Page 1 of 1


 1

 2
                          UNITED STATES DISTRICT COURT
 3
                                   EASTERN DISTRICT OF CALIFORNIA
 4

 5   MIGUEL RODRIGUEZ CORTEZ, et al.,                    Case No. 1:20-cv-00161-NONE-SAB

 6                   Plaintiffs,

 7           v.                                          (ECF No. )

 8   COUNTY OF MERCED, et al.,

 9                   Defendants.

10

11          Miguel Rodriguez Cortez and Desiree Mercado filed this civil rights action pursuant to

12 42 U.S.C. § 1983. On April 7, 2020, the matter was stayed for the parties to engage in

13 alternative dispute resolution.     On August 21, 2020, Magistrate Judge Kendall Newman

14 conducted a settlement conference. The Plaintiff Mercado did not appear for the settlement

15 conference because counsel had been unable to contact her and counsel sought to withdraw from

16 representation. Plaintiff Rodriguez settled his claims in this action.

17          Accordingly, IT IS HEREBY ORDERED that:

18          1.      Plaintiff Rodriguez shall file dispositive documents on or before October 5,

19                  2020; and

20          2.      Counsel for Plaintiff Desiree Mercado shall file a motion to withdraw as counsel

21                  in this action on or before October 5, 2020.

22

23
     IT IS SO ORDERED.
24

25 Dated:        September 8, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                     1
